Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Newly submitted claim 12 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1 is no longer generic to all of the disclosed embodiments and directly contradicts that which is recited in claim 12. 
Claim 1, now amended, recites the post being a ferromagnetic material with an electromagnetic rail. Claim 12, however, recites the opposite, namely, a ferromagnetic rail and an electromagnetic post. Both iterations of a ferromagnetic post and a ferromagnetic rail with electromagnetic post and electromagnetic rail are not disclosed or anticipated in the specification as originally filed, nor shown in the drawing figures. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 12 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of magnetic coils are wound around the first 20rail and the second rail at spaced intervals along the first rail and the second rail of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  on line 4, “that engages engaging” should be “that engages”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 13, 14 and 16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without reciting that the magnetic coils are wound around ‘a portion’ of the electromagnetic rail, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). More specifically, claim 1, line 7, recites the plurality of magnetic coils are wound “around the electromagnetic rail” but fails to recite the coils are wound around “a portion” of the rail ([0048]) and not the entirety of the rail. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11, 13, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-11, 13, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the portion around which the coil is wound. Claims 1 and 14 imply the plurality of coils are wound around “the electromagnetic rail” which is misleading and indefinite as the coils are wound only around “a portion” of the rail, namely the crossbar (54) as disclosed at [0048]. 
s 1, 3-11, 13, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the portion around which the coil is wound. Both claims 1 and 14 imply the plurality of coils are wound around “the electromagnetic rail” which is misleading and indefinite as the coils are wound only around “a portion” of the rail, namely the crossbar (54) as disclosed at [0048]. 
Claim 9 recites the plurality of magnetic coils are wound around the first 20rail and the second rail at spaced intervals along the first rail and the second rail which is unclear and misleading. The coils are apparently wound around a crossbar and not the first and second rails themselves as recited. Further explanation is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, as best understood, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 570 in view of Bishop et al. (2005/0061914), further in view of Schwarzler et al. (3842748). 
KR 19970036570A (KR 570) discloses a vehicle and seat assembly with rails and a mechanism configured to move the seats along the rails, a power supply configured to drive the mechanism, and where the mechanism is that of magnetic levitation with a seat slider using an electromagnet. As seen in FIG.3, the electromagnetic coupling between the seat and the floor assembly includes 15an attachment post (10) extending from a bottom of the seat; a rail (20) adapted 

    PNG
    media_image1.png
    356
    447
    media_image1.png
    Greyscale

More specifically, from FIG.3 it can be seen that the reference discloses the use of a permanent magnet (lower rail 20, inherently a ferromagnetic material as the permanent magnet would necessarily have a high susceptibility to magnetization thus satisfying the definition of ferromagnetic) and an electromagnetic rail (upper rail 10) whose magnetism changes according to the current, a power supply for applying the current, where when the seat is fixed, the rails have opposite polarities to allow the seat to be secured to the floor. 
Bishop et al. (2005/0061914) teaches a vehicle, comprising: a plurality of seats (FIG.2).

    PNG
    media_image2.png
    500
    429
    media_image2.png
    Greyscale

Seats are arranged in rows (FIGS.3-5); and a seat assembly, the seat assembly, comprising: a seat; 5a floor assembly including at least one floor panel (plane floor); a coupling (rack and pinion) between the seat and floor assembly to allow the seats to be reconfigured; and a power supply that 
It would have been obvious to one of ordinary skill in the art to have provided the rail of KR 570 and combined electromagnetic coupling with post of KR 570 within a floor of a vehicle of the type having a plurality of seats in rows as taught by Bishop et al. in order to allow for the coupling to be used to reconfigure the seats. 
It would further have been obvious to provide the upper rail with a permanent magnet and the lower rail as the electromagnetic rail as doing so is a mere reversal of part which the court has held to be an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) 
The assembly as taught by KR 570, as modified, fails to disclose the electromagnetic rail wound with a plurality of magnetic coils around a portion of the rail and spaced apart along a length thereof, where the power supply supplies electricity to the plurality of magnetic coils, as recited, to secure the seat to the floor 10assembly or release it therefrom. 
Schwarzler et al. (3842748) teaches an electromagnetic rail (1,14, see for example, FIG.1) wound with a plurality of magnetic coils (3) around a portion of the rail and spaced apart along a length thereof (Claims 6 and 11), where power is supplied to the coils. 

    PNG
    media_image3.png
    524
    517
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have provided the rail of KR 570, as modified, as an electromagnetic rail with wound coils therealong where power is supplied to the coils, all as taught by Schwarzler et al. ‘748 because doing so would have involved only routine skill in the art in order to achieve the same predictable result of electromagnetism.
For claim 9, as best understood, KR 570, as modified, the electromagnetic rail 15comprises: 
a first rail (constituting a first upward sidewall of the rail 20) and a second rail (second upward sidewall of 20) arranged to be spaced apart, 
the first rail and the second rail having an upper surface that engages engaging with the attachment post of the seat; and 

the power supply supplies electricity to the plurality of magnetic coils. 
For claims 17-18, the KR 570, as modified above, inherently discloses the method claimed, that is the recited elements of these claims are inherently, i.e., necessarily flow from the teaching of KR 570, as modified. 
By disclosing a device that inherently performs a function or has a property, operates according to a theory or has an advantage, KR 570, as modified above, “necessarily discloses” that function, theory or advantage, even though it says nothing explicit concerning it. See MPEP 2163.07(a).
Because the courts have held that under the principles of inherency, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 
In the instance case, the product of KR 570, as modified, is structurally the same as the recited product and would necessarily perform the claimed method. 
Examiner asserts there is no specific step which is not inherently anticipated by the reference. The process of using the product is not unexpected and does not constitute a new use. 
A PHOSITA understands that in order to produce the product of KR 570, as modified, one would necessarily have to perform the functional steps provided in the method claims. None of the recited steps would have been unexpected. 
After the PTO establishes a prima facie case of anticipation based on inherency, the burden shifts to applicant to ‘prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.’” In re King, 801 F.2d 1324, 1327 (Fed. Cir. 1986) (quoting In re Swinehart, 439 F.2d 210, 213 (CCPA 1971)).
Aside from inherency, the courts have also said when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. A reference does not fail as to anticipate merely because it does not contain a description of the subject matter of the claim in ipsissimis verbis. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). Therefore, a prima facie case has been made. 
The examiner maintains that the preponderance of the evidence of KR 570, as modified, supports that the reference anticipates the method claims. 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 570, as modified, and further in view of FR 411. 
For claim 13, FR 2998411 teaches a resonant inductive coupling power system as recited and it would have been obvious to one of ordinary skill in the art to have provided such a system for use with the seats of KR 570, as modified, in order to power components within the seat. 
Here again for claim 20, the KR 570, as newly modified above, inherently discloses the method claimed, that is the recited elements of these claims are inherently, i.e., necessarily flow from the teaching of KR 570, as modified. By disclosing a device that inherently performs a function or has a property, operates according to a theory or has an advantage, KR 570, as 
Because the courts have held that under the principles of inherency, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 
In the instance case, the product of KR 570, as modified, is structurally the same as the recited product and would necessarily perform the claimed method. 
Examiner asserts there is no specific step which is not inherently anticipated by the reference. The process of using the product is not unexpected and does not constitute a new use. 
A PHOSITA understands that in order to produce the product of KR 570, as modified, one would necessarily have to perform the functional steps provided in the method claims. None of the recited steps would have been unexpected. 
After the PTO establishes a prima facie case of anticipation based on inherency, the burden shifts to applicant to ‘prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.’” In re King, 801 F.2d 1324, 1327 (Fed. Cir. 1986) (quoting In re Swinehart, 439 F.2d 210, 213 (CCPA 1971)).
Aside from inherency, the courts have also said when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. A reference does not fail as to anticipate merely because it does not contain a description of the subject matter of the claim in ipsissimis verbis. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). Therefore, a prima facie case has been made. 
The examiner maintains that the preponderance of the evidence of KR 570, as modified, supports that the reference anticipates the method claims. 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR 570, as modified, and further in view of Schwarzler et al. (3780668).
For claim 16, Schwarzler et al. ‘668 teach sensors (sensor or detector) that measure operational data of the vehicle (specifically a gap) and a controller (inherent, Col 3, lines 36-40) that controls the power supply and adjusts a strength (“adjusting the electromagnetic force”) of the electromagnetic coupling based on the sensor. 
	It would have been obvious to one of ordinary skill in the art to have provides such a sensor and controller as taught by Schwarzler et al. for use with the electromagnetic coupling of KR 570, as modified, in order to allow adjustment of the EM force. 
Here again for claim 19, the KR 570, as newly modified above, inherently discloses the method claimed, that is the recited elements of these claims are inherently, i.e., necessarily flow from the teaching of KR 570, as modified. By disclosing a device that inherently performs a function or has a property, operates according to a theory or has an advantage, KR 570, as modified above, “necessarily discloses” that function, theory or advantage, even though it says nothing explicit concerning it. See MPEP 2163.07(a). Because the courts have held that under the principles of inherency, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). In the . 

Allowable Subject Matter
The indicated allowability of claims 9, 16, and 19-20 is withdrawn in view of the rejections set forth above.

Claims 3-8 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616